NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



In the Interest of S.G., a child. )
________________________________ )
                                  )
P.L.,                             )
                                  )
               Appellant,         )
v.                                )         Case No. 2D20-2002
                                  )
DEPARTMENT OF CHILDREN AND        )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                          )
                                  )
               Appellees.         )
                                  )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for
Hillsborough County; Marion L. Fleming,
Circuit Judge.

David A. Dee, Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus,
Assistant Attorney General, Tampa,
for Appellee Department of Children
and Families.

Thomasina F. Moore, Statewide Director
of Appeals, Tallahassee; and Alyssa A.
Cory, of Shutts & Bowen, LLP, Tampa,
Pro Bono with the Statewide
Guardian ad Litem Office Defending
Best Interests Project, for Appellee
Guardian ad Litem Program.




PER CURIAM.


              Affirmed.


CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.




                                       -2-